Citation Nr: 1001816	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-32 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for 
degenerative joint disease (DJD) and degenerative disc 
disease (DDD) of the lumbosacral spine, from April 1, 2006. 

2.  Entitlement to a rating in excess of 20 percent for DDD 
and DDD of the lumbosacral spine, from April 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran had active service from January 1959 to January 
1963; he also had additional service from May 1957 to 
November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  

The Veteran testified at a June 2006 RO hearing.  A 
transcript thereof is on file.  He was scheduled to testify 
at a Travel Board hearing in May 2007 but failed to appear 
for the hearing.  Without good cause shown for the failure to 
appear, the request for the hearing is deemed withdrawn.  38 
C.F.R. § 20.704(d) (2005).  

As a final preliminary matter, the Board notes that, in a VA 
Form 9 received in October 2006, the Veteran appears to have 
raised a claim for either service connection for erectile 
dysfunction or for special monthly compensation for loss of 
use of a creative organ.  This matter is referred to the RO 
for clarification and appropriate action.


FINDINGS OF FACT

1.  In a December 2002 rating decision, the RO assigned a 40 
percent rating for DJD and DDD of the lumbosacral spine, 
effective August 28, 2002.

2.  The 40 percent rating for the Veteran's DJD and DDD of 
the lumbosacral spine had been in effect for less than five 
years at the time it was reduced to 20 percent, effective 
April 1, 2006.

3.  VA rating examinations in July 2004 and June 2005 
disclosed sustained improvement in the Veteran's DJD and DDD 
of the lumbosacral spine and showed that the Veteran had no 
more than moderate limitation of motion of the lumber spine 
or more than moderate recurring attacks of intervertebral 
disc syndrome (IVDS); there was no evidence of pronounced 
IVDS prior to September 23, 2002 nor of ankylosis of the 
spine or vertebra fracture residuals, of forward flexion 
limited to 30 degrees or less or incapacitating episodes 
having a total duration of at least four weeks during any 12-
month period at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 40 percent rating for 
DJD and DDD of the lumbosacral spine, from April 1, 2006, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 3.344, 4.1-4.7, 4.10,4.14, 4.21, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5292, 5293, 5295 (in effect 
prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5242 and 5243 (2009).

2.  The criteria for a rating in excess of 20 percent for DJD 
and DDD of the lumbosacral spine, from April 1, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Codes 5293, 5293, 5295 (in effect prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5242, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009) and 38 C.F.R § 3.159 
(2009).  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the rating action which is appealed was not preceded by 
a claim for increase but, rather, was taken by the RO as part 
of a review of the appropriateness of the disability rating 
assigned for the Veteran's service-connected low back 
disability.  The Veteran was notified that there would be a 
future review in the body of the September 2004 rating 
decision which, at that time, confirmed and continued the 40 
percent rating assigned.  Specifically, that decision, a copy 
of which was provided to the Veteran, stated that "[s]ince 
there is a likelihood of improvement, the assigned evaluation 
[40 percent] is not considered permanent and is subject to a 
future review examination."  

That examination was conducted in June 2005, following which 
reduction of the 40 percent rating was proposed in the July 
2005 rating decision and, it was effectuated by the January 
2006 rating decision.  

The transcript of the June 2006 RO hearing makes it clear 
that the Veteran was well aware of the matter to be 
adjudicated.  That is, whether there was sufficient 
improvement in the severity of the service-connected low back 
disorder to warrant the reduction from the 40 percent rating 
to 20 percent.  

The August 2006 Statement of the Case (SOC) provided 
information to the Veteran about the law and regulations 
governing rating reductions, under 38 C.F.R. § 3.105, rating 
service-connected disabilities, and also informed him of the 
provisions of the VCAA with respect to the obligations to 
provide notice of what was required to prevail and 
substantiate his case (since there was no claim) to reverse 
the rating reduction, and provided him with notice as to the 
VA duty to assist.  

Subsequently, the RO sent the Veteran a letter in October 
2006 which again informed him of the provisions of the VCAA 
with respect to the obligations to provide notice of what was 
required to prevail and substantiate his case (since there 
was no claim) to reverse the rating reduction, and provided 
him with notice as to the VA duty to assist.  It also 
informed him of how VA determined disability ratings and that 
in such determination consideration was given to the nature 
and symptoms of the condition, the severity and duration of 
the symptom, and the impact of the condition and symptoms on 
employment.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), aff'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  He was also informed of how effective 
dates were determined.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

In view of the foregoing, the Board concludes that the RO 
substantially complied with the notice requirements of the 
VCAA.  Moreover, the Veteran has not alleged that notice in 
this case was less than adequate.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the matters 
decided on appeal.  Any such error is deemed harmless and 
does not preclude appellate consideration of the matters 
herein decided, at this juncture.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim(s).  Here, the Veteran testified in an 
effort to have his 40 percent disability rating restored.  
Also, the RO has obtained VA records.  The Veteran was 
afforded VA rating examinations in July 2004 and June 2005.  
In conjunction with the latter examination, the Veteran's 
claims file was reviewed.  Thus, the Board finds the latter 
examination is adequate for rating purposes.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  As there is no 
indication of the existence of additional evidence to 
substantiate the claim for increase (to include restoration 
of the former 40 percent rating), the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  Accordingly, the Board will address the merits of the 
claims.

Procedural Background

Historically, an October 1965 rating decision granted service 
connection for low back strain which was assigned an initial 
10 percent disability rating, effective August 10, 1965, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

A September 1966 rating decision reduced that 10 percent 
rating to a noncompensable rating, effective December 1, 1966 
(and also granted service connection for rectal bleeding).  
However, a June 1967 rating decision restored the 10 percent 
rating for low back strain, effective August 10, 1965.  A May 
1995 rating decision granted an increase in the rating for 
low back strain to 20 percent, effective March 14, 1995.  

A December 1995 rating decision denied service connection for 
a bilateral leg disability, claimed as secondary to the 
service-connected low back strain.  It was noted that 
contrary to what the Veteran stated, there was no evidence 
that he had sustained a crushed vertebra from a blow to his 
low back during service, but he did have deep vein thrombosis 
(DVT) of the left leg from a post-service injury, and there 
was a diagnosis of thrombophlebitis of the left leg, by 
history.  Subsequently, a February 1996 rating decision noted 
that although there was some evidence of radiculopathy, which 
might be part of the Veteran's service-connected low back 
disability, there was no evidence of symptoms warranting a 
rating in excess of the current 20 percent rating. 

Thereafter, in a January 1999 rating decision, the RO 
confirmed and continued the 20 percent rating for the 
Veteran's low back disability but denied a separate rating 
for chronic left L4 and L5 radiculopathy because the left leg 
complaints, symptoms, and clinical findings were part and 
parcel of the 20 percent low back disability rating and did 
not warrant a separate rating without violating the rule 
against pyramiding in 38 C.F.R. § 4.14. 

Then, in a December 2002 rating decision, the RO 
recharacterized the Veteran's low back disability as DJD and 
DDD of the lumbosacral spine and assigned a 40 percent 
rating, effective August 28, 2002.  It was noted that the 
rating criteria to evaluate the low back disability had 
changed, effective September 23, 2002, while the Veteran's 
claim was pending.  The new rating criteria provided that 
separate ratings could be assigned for the orthopedic 
manifestations of IVDS and for any neurological involvement.  
Thus, a 40 percent rating was assigned for severe lumbosacral 
limitation of motion, effective August 28, 2002, and a 
neurological rating examination was to be scheduled.  Also, 
service connection for DVT of the left leg and for gout was 
denied.  

A February 2003 rating decision granted service connection 
for radiculopathy of the left lower extremity, which was 
assigned a separate initial 20 percent rating, for moderate 
impairment of the sciatic nerve, effective September 23, 
2002. 

A September 2004 rating decision denied ratings in excess of 
40 percent for the orthopedic manifestations of the service-
connected IVDS and in excess of 20 percent for the neurologic 
manifestations.  Service connection for posttraumatic stress 
disorder and entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disability were also denied.  

A July 2005 rating decision proposed to reduce the 40 percent 
rating for DJD and DDD of the lumbosacral spine, which had 
been in effect since August 28, 2002, to 20 percent because, 
although a July 2004 VA examination had shown improvement, it 
was not shown to have been sustained improvement until a July 
2005 VA examination demonstrated that the improvement was 
sustained.  There was no proposal to reduce the 20 percent 
rating for radiculopathy of the left lower extremity, 
associated with the lumbosacral DJD and DDD, and which had 
been in effect since September 23, 2002.  It was noted that 
the criteria for rating the service-connected lumbosacral 
disability had changed since the 40 percent rating was 
assigned and the new criteria could not be used for reduction 
of the 40 percent rating to 20 percent, even though under the 
new criteria, based on the evidence, only a 10 percent rating 
would be warranted.  

The Veteran was notified of the proposed reduction by RO 
letter dated July 27, 2005.  He was informed that if any 
additional evidence he wished to submit was not received 
within 60 days, his 40 percent rating would be reduced, 
beginning the first day of the month following the notice to 
him that the decision was final.  He was informed that if a 
request for a hearing was received within 30 days, his 
current payments at the present rate would continue until the 
hearing was held and his testimony reviewed.  Unless the RO 
heard from the Veteran within 60 days, it would be assumed 
that he had no additional evidence to submit and did not want 
a hearing.  In that case, a decision would be made based on 
the evidence of record.  

On file is a letter from the Veteran's service 
representative, dated August 5, 2005, which is date stamped 
(on the reverse side) has having been received on August 30, 
2005.  In that letter a personal hearing was requested to 
address the rating reduction.  

On file is a letter dated September 26, 2005, from the 
Veteran, date stamped (on the reverse side) as being received 
on October 3, 2005, in which he stated that as to the rating 
reduction, during the most recent rating examination he had 
foolishly exerted himself beyond his limits, in the presence 
of his wife out of pride and against the advice of a nurse.  
These results were now being used against him and he wished 
to challenge the decision to reduce his rating and, also, he 
requested a hearing.  

The proposed reduction, from 40 percent to 20 percent, was 
effectuated by a January 12, 2006, rating decision, effective 
April 1, 2006.  This resulted in a reduction in the combined 
disability rating from 60 percent to 40 percent.  

Thus, the 40 percent rating was in effect for less than five 
years, from August 28, 2002, to April 1, 2006.  



Factual Background

On VA neurologic examination in July 2004, the Veteran 
claimed to be unemployable due to his service-connected low 
back disability with radiculopathy.  The claim file was not 
available for review.  He complained of continuous left lower 
extremity pain, numbness, and weakness.  He reported having a 
tendency to fall due to giving way of his left leg.  On 
physical examination, left knee jerk was absent but ankle 
jerks were present and were 1, bilaterally.  There was 
decreased pinprick sensation in the left lower extremity in 
the L4 and L5 distribution.  Straight leg raising was 
positive on the left at about 40 to 45 degrees.  There was 
mild weakness of the left tibial anterior muscle.  The 
remainder of the neurologic examination was within normal 
limits.  The diagnoses were lumbosacral DDD and DJD; chronic 
left L4 and L5 radiculopathy; and chronic low back pain.  It 
was felt that the neurologic problem significantly affected 
his physical and sedentary function.  

On VA orthopedic examination in July 2004, the claim file was 
not available for review.  The Veteran reported that had had 
daily sharp low back pain which he estimated to fluctuate 
from 4 to 8.5 on a scale of 10.  He complained of weakness 
and stiffness but no locking of the low back.  The pain was 
precipitated by arising from a supine position.  The pain was 
alleviated by heating pads and by taking 800 mgs. of Motrin.  
He was not currently employed.  He was no longer able to play 
baseball.  He had recently begun using a cane but did not use 
a back brace.  He had never had back surgery or received 
steroid injections.  

On physical examination, the Veteran limped while using a 
cane.  His spine and hips were in alignment.  No swelling or 
spasm was noted.  There was no tenderness to palpation over 
the spinous processes or paravertebral muscles.  Forward 
flexion of the low back was to 90 degrees without pain.  
Extension was to 20 degrees without pain.  Lateral bending 
was to 20 degrees, in each direction with endpoint pain on 
each motion.  Rotation was to 20 degrees in each direction.  
Romberg's test was negative.  He was able to walk on his 
heels and on his toes but he was unable to perform tandem 
walking.  He was able to squat but unable to perform duck 
walking.  Muscle strength was 5/5, bilaterally, including in 
the quadriceps.  Left patella reflex could not be elicited 
but other reflexes were 2+ and equal.  Pedal pulses were 2+ 
and equal.  He had difficulty getting his socks on and off as 
well as getting on and off the examining table due to back 
pain.  With stress testing, while holding 5-lb. weights, he 
could complete 15/15 requested forward flexions to 90 degrees 
but there was pain at the end of this exercise.  There was no 
weakness, fatigue or incoordination.  X-rays revealed DDD and 
DJD of the facets, moderate in level with bony spinal and 
foraminal stenosis at L5.  The diagnosis was moderate DDD and 
DJD of the facet joints of the lower lumbosacral spine.  He 
was felt to be precluded from physical but not sedentary 
employment.  

Much of the Veteran's VA outpatient treatment records in 2004 
and 2005 reflect treatment for multiple disabilities not 
herein pertinent.  A January 2005 VA outpatient treatment 
record shows that his muscle tone was normal.  Motor strength 
was 5/5 in the lower extremities.  Deep tendon reflexes were 
+1 and symmetric in the lower extremities, and his toes were 
down-going.  His gait was normal.  Sensations were intact in 
the left lower extremity.  

On VA spinal examination in June 2005, the Veteran's claim 
file was reviewed.  He reported having worsening low back 
pain which was constant and sharp that occasionally became 
dull in nature.  He rated the pain as 8 on a scale of 10 for 
both types of pain.  He denied radiation of pain but later 
stated he had a burning sensation in the anterior left thigh 
three times weekly, as well as numbness, extending 
anteriorly, to the left kneecap.  He denied weakness and 
edema as well as bowel and bladder problems.  He complained 
of decreased range of motion, and stiffness as well as 
instability when bending over to pick something up off the 
floor.  He denied having any flare-ups or falls.  He was 
independent as to self-care.  His precipitating factor was 
inactivity and an alleviating factor was staying off of his 
feet.  He used a cane as an ambulatory aid.  He had not had 
physical therapy and his last visit to his primary care 
physician was six months ago.  He denied having had any 
prescribed treatment for his back.  

On physical examination, the Veteran had a slow gait and used 
a cane in his left hand.  No limp was evident.  He was able 
to dress and undress himself.  His spine and hips were in 
alignment.  There was no edema, spasm or tenderness to 
palpation noted.  Flexion was to 80 degrees, extension was to 
20 degrees.  Lateral bending was to 20 degrees in each 
direction and rotation was to 20 degrees, in each direction.  
Romberg's test was negative.  He was able to walk on his toes 
and perform tandem walking without effort.  He was unable to 
walk on his heels, due to low back pain.  He could partially 
squat but could not perform duck walking.  Straight leg 
raising was negative, being to 60 degrees with endpoint pain 
in the low back.  Muscle strength was 5/5, including in his 
quadriceps, bilaterally.  Knee and ankles jerks were absent, 
bilaterally.  Using 5-lb. weights, he could complete 10 out 
of 10 forward flexions to 70 degrees with pain as the most 
identifying factor.  There was no weakness, fatigue or 
incoordination.  He had full sensation to touch in the lower 
extremities.  X-rays revealed his vertebral bodies were 
normal in height, mineralization, and alignment.  There was 
minimal narrowing at L5-S1 disc space.  Pedicles were normal 
and facet joints were unremarkable.  The radiological 
impression was minimal narrowing of the L5-S1 disc space.  
The diagnosis was lumbosacral DJD and DDD, by history.   

An April 2006 VA outpatient treatment record reflects that 
the Veteran had, in pertinent part, myalgia paresthetica.  He 
reported that his back had been bothering him.  He related 
that during his recent rating examination he had tried to be 
"macho" and able to walk during the examination, resulting 
in a decrease in his compensation.  He had no loss of control 
of his bowel movements.  He had no motor or sensory loss.  
Straight leg raising was to 40 degrees, bilaterally.  He was 
able to walk on his heels, but favored his left leg.  He had 
difficulty walking on his toes, favoring the left leg.  

At the June 2006 RO hearing the Veteran stated that, on the 
day of his most recent rating examination, he had over-
medicated and, so, felt no pain during the examination.  
During his April 2006 VA outpatient treatment evaluation he 
had been unable to perform as well because he had not over-
medicated.  He still had pain and weakness.  He rated his 
pain as being about 9 on a scale of 10.  He also had a lack 
of endurance.  He still had to use a cane to ambulate in 
order not to fall when he walked.  He still had muscle 
spasms, which lasted about 20 minutes.  When he had a muscle 
spasm he had to remain in bed.  

A July 2006 lumbar spine MRI revealed disc osteophyte 
protrusions at L4-5 and L5-S1.  

A September 2006 VA outpatient treatment record reflects that 
the Veteran reported having back pain which he assessed as 
being 3 on a scale of 10.  

Law and Regulations

When reducing a veteran's disability evaluation, the RO must 
comply with the procedural requirements set forth in 
38 C.F.R. § 3.105(e).  This section specifically provides 
that where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuation of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance is to be prepared 
setting forth all material facts and reasons.  Id.  The RO 
must then advise the veteran of the proposed rating and give 
the veteran 60 days to present additional evidence showing 
that compensation should be continued at the present 
evaluation level.  If additional evidence is not received 
within the 60-day period, the RO is to take final action and 
the award is to be reduced or discontinued effective the last 
day of the month in a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.  Id.

Provisions of (a) and (b) of 38 C.F.R. § 3.344 should be 
applied in reduction cases involving an evaluation that 
continued at the same level for five years or more, and 
section (c) should be applied in cases where the RO reduces 
an evaluation that was in effect for less than five years.  
In this case, the Veteran's 40 percent evaluation for DJD and 
DDD of the lumbosacral spine was in effect for less than five 
years, from August 28, 2002 to April 1, 2006, and therefore 
section (c) is applicable.  Pursuant to 38 C.F.R. § 3.344(c), 
reexamination disclosing improvement of a condition warrant a 
reduction in the evaluation assigned the disability.  All 
that is required to warrant a reduction in the Veteran's 30 
percent evaluation is that reexamination shows improvement in 
the service-connected disability.  Id.  It should be 
emphasized at this point that in order to sustain a reduction 
in rating, it must appear by a preponderance of the evidence 
that the rating reduction is warranted.  See Brown v. Brown, 
5 Vet. App. 413 (1993).

Ratings for service-connected disorders are determined by 
comparing current symptoms with criteria in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned 
if it more nearly approximates the criteria therefor.  38 
C.F.R. § 4.7.  Not all disorders will show all the findings 
specified for a particular disability rating, especially with 
the more fully described grades of disabilities but 
coordination of ratings with functional impairment is 
required.  38 C.F.R. § 4.21.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007) (staged ratings may be assigned 
during the appeal of any increased rating claim).   

A readjustment to the rating schedule shall not be grounds 
for reduction of a disability rating in effect on the date of 
the readjustment unless medical evidence established that the 
disability to be evaluated has actually improved.  38 C.F.R. 
§ 3.951(a) (2009).

The criteria for rating IVDS, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  A 
review of the record discloses that the Veteran's lumbosacral 
spine disability has been evaluated under the old rating 
criteria in effect prior to September 23, 2002.  

The criteria for evaluating disabilities of the spine, 
Diagnostic Codes 5285 through 5295 (in effect prior to 
September 23, 2002) ("old criteria"), were revised 
effective September 26, 2003, at which time the diagnostic 
codes were renumbered, including the renumbering of 
Diagnostic Code 5293 (IVDS) to Diagnostic Code 5243 and 
Diagnostic Code 5295 (lumbosacral strain) to Diagnostic Code 
5237 and adding Diagnostic Code 5242 for degenerative 
arthritis (yet also retaining Diagnostic Code 5003 for 
degenerative arthritis).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289 favorable 
ankylosis of the lumbar spine warranted a 40 percent rating 
and unfavorable ankylosis warrants a 50 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5289 (in effect prior to 
September 26, 2003).

Under Diagnostic Code 5293 for IVDS, a 20 percent rating was 
warranted for moderate recurring attacks.  A 40 percent 
rating required severe recurring attacks with little 
intermittent relief.  A maximum 60 percent rating was 
warranted for pronounced IVDS, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect prior to September 23, 2002).

From September 23, 2002 to September 26, 2003, IVDS was 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  A 20 percent rating is assigned for IVDS with 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months.  A 40 percent rating is assigned for incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A maximum 60 
percent rating is assigned for incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 moderate lumbar 
limitation of motion warranted a 20 percent rating, and 
severe limitation of motion warranted a maximum 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (in effect 
prior to September 26, 2003).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 provided that 
lumbosacral strain with characteristic pain on motion, a 10 
percent rating was warranted.  With muscle spasm on extreme 
forward bending with loss of lateral spine motion, a 20 
percent rating was warranted.  When severe with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a maximum 40 
percent rating was warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (in effect prior to September 26, 2003).

Effective September 26, 2003, the schedular criteria allow a 
spinal disability to be rated by combining under 38 C.F.R. § 
4.25 separate evaluations for its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other associated disabilities, whichever method results in 
the higher evaluation.  The revised spine rating criteria, 
Diagnostic Codes 5237 for lumbosacral strain, 5242 for 
degenerative arthritis of the spine, and 5243 for IVDS of the 
spine, provide ratings for spine disabilities with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease follow.  Unfavorable ankylosis 
of the entire spine warrants a maximum 100 percent rating; 
while unfavorable ankylosis of the entire thoracolumbar spine 
is given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237-5243 (2009).

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V (2009).

IVDS is evaluated by one of two alternative methods.  First, 
the disability could be rated on the basis of the total 
duration of incapacitating episodes over the previous 12 
months.  Alternatively, IVDS could be rated by combining 
under 38 C.F.R. § 4.25 separate evaluations for its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  For purposes of 
evaluation under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician, and 
"chronic orthopedic and neurologic manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
IVDS that are present constantly or nearly so.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, Note (1).

The Board notes that the regulations no longer require the 
orthopedic and neurologic manifestations to be evaluated 
separately and then combined.  Rather, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, are to 
be evaluated under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1).

When assessing the severity of a musculoskeletal disability 
that, as here, is at least partly rated on the basis of 
limitation of motion, VA must also consider the extent that 
the veteran may have additional functional impairment above 
and beyond the limitation of motion objectively demonstrated, 
such as during times when his symptoms are most prevalent 
("flare-ups") due to the extent of his pain (and painful 
motion), weakness, premature or excess fatigability, and 
incoordination-assuming these factors are not already 
contemplated by the governing rating criteria.  DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 



Analysis

Restoration

Initially, the Board notes that it is alleged that the 
provisions of 38 C.F.R. § 3.344(a) are applicable.  However, 
as noted above, this case is governed by 38 C.F.R. 
§ 3.344(c), pertaining to disabilities that are likely to 
improve for which the disability rating has been in effect 
less than five years.  In the present case, by rating 
decision issued on July 27, 2005, the RO advised the Veteran 
of a proposed reduction from 40 to 20 percent in the rating 
for the Veteran's DJD and DDD of the lumbosacral spine.  The 
Veteran did not submit any additional evidence within the 60-
day period nor request a predetermination hearing within 30 
days and the RO took final rating action in January 2006.  At 
that time, the RO reduced the Veteran's lumbar spine 
disability rating to 20 percent, effective April 1, 2006.  
Therefore, the record established that the RO complied with 
all procedural requirements set forth in 38 C.F.R. 
§ 3.105(e).

The Veteran's primary argument is that he had better results 
on examination in June 2005 because he had over-medicated and 
attempted to impress his wife at the time of the examination.  
However, as the RO has noted, the July 2004 orthopedic 
examination found that the Veteran had good range of motion 
of the lumbar spine, with full flexion and a loss of only 10 
degrees of extension and 10 degrees of motion in lateral 
bending, in each direction, and in rotation, in each 
direction.  A comparison of the results of the June 2005 
examination, with those found on VA examination in July 2004 
reveal the same ranges of motion in extension, lateral 
bending, in each direction, and in rotation, in each 
direction.  There was only a lesser degree of 10 degrees of 
flexion.  That is, flexion was full, to 90 degrees, on VA 
examination in 2004 and to 80 degrees on examination in 2005.  

The Veteran also draws attention to the findings on VA 
outpatient treatment in April 2006 and asserts that the 
findings at that time, in essence, tend to refute or at least 
contradict the findings on the examination in 2005.  However, 
while at the time of the April 2006 VA outpatient treatment 
evaluation, he did first set forth his contention that the 
results of the 2005 examination were not truly reflective of 
his disability picture, at the time of the April 2006 VA 
outpatient treatment evaluation range of motion testing was 
not done.  It is also significant to note that a VA 
outpatient treatment evaluation in January 2005, between the 
2004 and 2005 VA examinations, found that his gait was 
normal, unlike other evaluations when a limp was reported. 

Thus, contrary to the Veteran's belief, the decision to 
reduce the 40 percent rating to 20 percent was not based 
solely upon his performance at the time of the June 2005 VA 
rating examination.  Rather, the decision was based by the 
RO, and now by the Board, upon the evidence in its totality.  
VA rating examinations in July 2004 and June 2005 disclosed 
sustained improvement in the Veteran's DJD and DDD of 
lumbosacral spine and showed that the Veteran had no more 
than moderate limitation of motion of the lumbosacral spine 
or more than moderate recurring attacks of IVDS; there was no 
evidence of pronounced IVDS prior to September 23, 2002 nor 
of ankylosis of the spine or vertebra fracture residuals, of 
forward flexion limited to 30 degrees or less or 
incapacitating episodes having a total duration of at least 
four weeks during any 12-month period at any time during the 
appeal period.

Overall, the clinical picture of the Veteran's service-
connected DDD and DJD of the lumbosacral spine is shown to 
warrant no more than a 20 percent disability rating and, so, 
the reduction from a 40 percent rating to 20 percent was 
fully justified.  This is especially so where, as here, the 
RO had granted a separate 20 percent rating for radiculopathy 
of the left lower extremity, which was assigned for moderate 
impairment of the sciatic nerve, effective September 23, 
2002.  Restoration of a 40 percent, rating effective April 1, 
2006, would result in pyramiding.  See 38 C.F.R. § 4.14 
(2009).

Increased Rating

As the evidence fails to show the presence of ankylosis of 
the spine, of incapacitating episodes having a total duration 
of at least four weeks during any 12-month period at any time 
during the appeal period, or of forward flexion limited to 30 
degrees or less, the preponderance of the evidence does not 
warrant the assignment of a rating in excess of 20 percent, 
from April 1, 2006.

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board has considered whether the case 
should be referred to the Director of VA's Compensation and 
Pension Service for consideration of an extraschedular 
rating.  The threshold factor for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
ratings for the service-connected disability are inadequate.  
This is accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009). 

If the criteria reasonably describe a veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate and referral for 
an extraschedular rating is not required.  Id. 

Comparing the Veteran's disability level and symptomatology 
during the appeal period, the degree of disability is 
contemplated by the rating schedule is encompassed by the 
assigned schedular rating and, therefore, it is adequate and 
no referral to the RO for referral for an extraschedular 
rating is required under 38 C.F.R. § 3.321(b)(1).  

This being the case, the claims must be denied because the 
preponderance of the evidence is unfavorable.  

Finally, the Board notes that, in the September 2004 rating 
decision, the RO denied the Veteran's claim for a TDIU, 
noting that the Veteran's service-connected disabilities 
appeared to be over-evaluated and there was no evidence that 
they rendered him incapable of substantially gainful 
employment.  The Veteran did not appeal the denial of the 
TDIU claim.  Therefore, remand or referral of a TDIU is not 
necessary under the Court's ruling in Rice v. Shinseki, 22 
Vet. App. 447 (2009).


ORDER

Restoration of a 40 percent rating for DJD and DDD of the 
lumbosacral spine, from April 1, 2006, is denied. 

Entitlement to a rating in excess of 20 percent for DJD and 
DDD of the lumbosacral spine is denied.


____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


